Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art fails to teach or suggest “the mobile equipment are physically separate”.  The aforementioned limitation has been interpreted by Examiner as requiring the different pieces of mobile equipment to be located on separate vehicles as shown in Figs. 2 and 4.  The closest prior art to Mallonee et al. (US 7,731,840) teaches separate pieces of mobile equipment (col. 8, lines 10 - 14).  However, although the various structural components as taught by Mallonee are modular and removable, Mallonee fails to teach or suggest mounting the various structural components on separate vehicles.  Mallonee teaches all of the mobile equipment is mounted on a single trailer (Fig. 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
2/11/2021